728 F.2d 654
UNITED STATES of America, Appellee,v.Calvin Demonsier CLEMENTS, Appellant.
No. 82-5238.
United States Court of Appeals,Fourth Circuit.
Argued Feb. 7, 1984.Decided Feb. 28, 1984.

Appeal from the United States District Court for the Northern District of West Virginia, at Parkersburg;  Charles H. Haden, II, Chief Judge.  (CR 82-16-E(H)).
John Preston Bailey, Wheeling, W.Va.  (Bailey, Byrum & Vieweg, Wheeling, W.Va., on brief), for appellant.
Henry Brann Altmeyer, Wheeling, W.Va.  (William A. Kolibash, U.S. Atty., Wheeling, W.Va., on brief), for appellee.
Before WINTER, Chief Judge, RUSSELL, WIDENER, HALL, PHILLIPS, MURNAGHAN, SPROUSE, ERVIN, CHAPMAN, Circuit Judges, and BRYAN, Senior Circuit Judge, sitting in banc.
PER CURIAM:


1
On rehearing in banc, the panel opinions in United States v. Clements, 713 F.2d 1030 (4 Cir.1983), are vacated, and the judgment of the district court is affirmed by an equally divided court.


2
AFFIRMED.